 

MARATHON PATENT GROUP, INC.

2018 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This NON—QUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
the __ day of ______, 201_ and (the “Grant Date”), is between Marathon Patent
Group, Inc., a Nevada corporation (the “Company”), and ________________ (the
“Optionee”), a director, officer, employees of, or consultant or advisor to, the
Company or a Subsidiary of the Company (a “Related Corporation”), pursuant to
Marathon Patent Group, Inc. 2018 Equity Incentive Plan (the “Plan”), approved by
shareholders at the 2017 Annual Meeting of Shareholders held March 7, 2018.

 

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.0001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
______________ (_________) Common Shares. The Option is in all respects limited
and conditioned as hereinafter provided, and is subject in all respects to the
terms and conditions of the Plan now in effect and as it may be amended from
time to time (but only to the extent that such amendments apply to outstanding
options). Such terms and conditions are incorporated herein by reference, made a
part hereof, and shall control in the event of any conflict with any other terms
of this Option Agreement. The Option granted hereunder is intended to be a
nonqualified stock option (“NQSO”) and not an incentive stock option (“ISO”) as
such term is defined in section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2. Exercise Price. The exercise price of the Common Shares covered by this
Option shall be $_____ per share, which was the closing price of the Common
Shares on the Nasdaq Capital Market on ___________ __, 201_.

 

3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on ________ __, 20__ (the
“Expiration Date”), which date is not more than 10 years from the Grant Date.
This Option shall not be exercisable on or after the Expiration Date.

 

4. Exercise of Option. The Option shall vest [one-half (1/2) on the date of
grant and one-quarter (1/4) following each of the six-months anniversaries] of
the Grant Date, provided that Optionee remains continuously engaged as a
director, officer, employee of, or consultant or advisor to, the Company or a
Related Corporation from the date hereof through the applicable vesting date.
The Committee may accelerate any vesting date of the Option, in its discretion,
if it deems such acceleration to be desirable. Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.

 

5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by written notice to
the Company at its principal office. The form of such notice is attached hereto
and shall state the election to exercise the Option and the number of whole
shares with respect to which it is being exercised; shall be signed by the
person or persons so exercising the Option; and shall be accompanied by payment
of the full exercise price of such shares. Only full shares will be issued.

 

The exercise price shall be paid to the Company:

 

(a) in cash, or by certified check, bank draft, or postal or express money
order;

 

(b) through the delivery of Common Shares previously acquired by the Optionee;

 

(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;

 

(d) in Common Shares newly acquired by the Optionee upon exercise of the Option;
or

 

(e) in any combination of (a), (b), (c) or (d) above.

 

In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be determined in
accordance with applicable law and practice.

 

   

 

 

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.

 

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or disability (as determined in accordance with Section 22(e)(3)
of the Code) of the Optionee, the notice shall be accompanied by appropriate
proof of the right of such person to exercise the Option. All Common Shares that
are purchased upon exercise of the Option as provided herein shall be fully paid
and non-assessable.

 

Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law. Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under the
Plan.

 

6. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.

 

7. Change in Control. (a) For purposes of this Option Agreement, unless
otherwise defined in an agreement between the Company and the Optionee, a Change
in Control shall be deemed to have occurred if:

 

(i) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its subsidiaries, and their affiliates;

 

(ii) the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to such transaction), any employee benefit plan of the Company
or its subsidiaries, and their affiliates;

 

(iii) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or

 

(iv) a person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such person),
any employee benefit plan of the Company or its subsidiaries, and their
affiliates.

 

(b) If, at any time, the Company shall effect a Change in Control transaction,
then, on the date of the occurrence of such Change in Control transaction, the
Option shall immediately vest.

 

(c) Notwithstanding the foregoing, if Change in Control is defined in an
agreement between the Company and the Optionee, then, with respect to such
Optionee and the Option, Change in Control shall have the meaning ascribed to it
in such agreement.

 

8. Termination of Services. If the Optionee’s services with the Company and all
Related Corporations are terminated for any reason (other than death or
disability) prior to the Expiration Date, then this Option may be exercised by
Optionee, to the extent of the number of Common Shares with respect to which the
Optionee could have exercised it on the date of such termination of services, at
any time prior to the earlier of (i) the Expiration Date, or (ii) two (2) years
after such termination of services. Any part of the Option that was not
exercisable immediately before the termination of Optionee’s services shall
terminate at that time.

 

   

 

 

9. Disability. If the Optionee becomes disabled (as determined in accordance
with section 22(e)(3) of the Code) during the period of his or her service and,
prior to the Expiration Date, the Optionee’s services are terminated as a
consequence of such disability, then this Option may be exercised by the
Optionee or by the Optionee’s legal representative, to the extent of the number
of Common Shares with respect to which the Optionee could have exercised it on
the date of such termination of services, at any time prior to the earlier of
(i) the Expiration Date or (ii) one year after such termination of services. Any
part of the Option that was not exercisable immediately before the Optionee’s
termination of services shall terminate at that time.

 

10. Death. If the Optionee dies during the period of his or her services and
prior to the Expiration Date, or if the Optionee’s services are terminated for
any reason (as described in Paragraphs 7 and 8) and the Optionee dies following
his or her termination of services but prior to the earliest of (i) the
Expiration Date, or (ii) the expiration of the period determined under Paragraph
7 or 8 (as applicable to the Optionee), then this Option may be exercised by the
Optionee’s estate, personal representative or beneficiary who acquired the right
to exercise this Option by bequest or inheritance or by reason of the Optionee’s
death, to the extent of the number of Common Shares with respect to which the
Optionee could have exercised it on the date of his or her death, at any time
prior to the earlier of (i) the Expiration Date or (ii) one year after the date
of the Optionee’s death. Any part of the Option that was not exercisable
immediately before the Optionee’s death shall terminate at that time.

 

11. Securities Matters. (a) If, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, or that
the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of Common Shares hereunder, such Option may not be exercised, in whole
or in part, unless such listing, registration, qualification, consent or
approval, or satisfaction of such condition shall have been effected or obtained
on conditions acceptable to the Board of Directors. The Company shall be under
no obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition. The Committee shall inform the
Optionee in writing of any decision to defer or prohibit the exercise of an
Option. During the period that the effectiveness of the exercise of an Option
has been deferred or prohibited, the Optionee may, by written notice, withdraw
the Optionee’s decision to exercise and obtain a refund of any amount paid with
respect thereto.

 

(b) The Company may require: (i) the Optionee (or any other person exercising
the Option in the case of the Optionee’s death or Disability) as a condition of
exercising the Option, to give written assurances, in substance and form
satisfactory to the Company, to the effect that such person is acquiring the
Common Shares subject to the Option for his or her own account for investment
and not with any present intention of selling or otherwise distributing the
same, and to make such other representations or covenants; and (ii) that any
certificates for Common Shares delivered in connection with the exercise of the
Option bear such legends, in each case as the Company deems necessary or
appropriate, in order to comply with federal and applicable state securities
laws, to comply with covenants or representations made by the Company in
connection with any public offering of its Common Shares or otherwise. The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.

 

(c) The Optionee shall have no rights as a shareholder with respect to any
Common Shares covered by the Option (including, without limitation, any rights
to receive dividends or non-cash distributions with respect to such shares)
until the date of issue of a stock certificate to the Optionee for such Common
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

 

12. Governing Law. This Option Agreement shall be governed by the applicable
Code provisions to the maximum extent possible. Otherwise, the laws of the State
of Nevada (without reference to the principles of conflict of laws) shall govern
the operation of, and the rights of the Optionee under, the Plan and Options
granted thereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Nonqualified
Stock Option Agreement as of the ____ day of _________, 201_.

 

  MARATHON PATENT GROUP, INC.         By:     Name:     Title:                ,
Optionee

 

   

 

 

MARATHON PATENT GROUP, INC.

2018 EQUITY INCENTIVE PLAN

 

Notice of Exercise of Nonqualified Stock Option

 

I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of ________ __, 201_ by Marathon
Patent Group, Inc. (the “Company”), with respect to the following number of
shares of the Company’s common stock (“Shares”), par value $0.0001 per Share,
covered by said option:

 

Number of Shares to be purchased: _______     Purchase price per Share: $_______
    Total purchase price: $_______

 

___ A. Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $__________ in full/partial [circle one] payment
for such Shares;

 

and/or

 

___ B. Enclosed is/are _______ Share(s) with a total fair market value of
$_______ on the date hereof in full/partial [circle one] payment for such
Shares;

 

and/or

 

___ C. I have provided notice to _________ [ insert name of broker] , a broker,
who will render full/partial [circle one] payment for such Shares. [Optionee
should attach to the notice of exercise provided to such broker a copy of this
Notice of Exercise and irrevocable instructions to pay to the Company the full
exercise price.]

 

and/or

 

___ D. I elect to satisfy the payment for Shares purchased hereunder by having
the Company withhold newly acquired Shares pursuant to the exercise of the
Option.

 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names * : ________________________ ; and
sent to ___________________________.

 

DATED: ____________ __, 20__         Optionee’s Signature

 



 

 

* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 



   

 

 

